 



Exhibit 10.14
PLATO LEARNING, INC.
2006 STOCK INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
          PLATO Learning, Inc., a Delaware corporation (the “Company”), hereby
grants to [(Name)] (the “Participant”) on this [(Date)] (the “Grant Date”) an
Award of [(Number)] stock appreciation rights (“SARs”) pursuant to the
provisions of the PLATO Learning, Inc. 2006 Stock Incentive Plan (the “Plan”).
Each SAR represents a contingent right to receive shares of the Company’s common
stock, $.01 par value (“Shares”), in the future based upon the appreciation in
value of the Share underlying each SAR above [(Price)] (the “Grant Price”),
subject to the terms and conditions set forth in this Agreement (this
“Agreement”). Any term capitalized herein but not defined will have the meaning
set forth in the Plan.
     1. SAR Award Subject to Acceptance of Agreement.
     The Award of any SAR pursuant to this Agreement become null and void unless
the Participant shall accept this Agreement by executing it in the space
provided below and return it to the Company within 30 days following the Grant
Date.
     2. Terms of SAR Award.
          2.1 Maximum Term of SARs. In no event may a SAR be exercised, in whole
or in part, after 5:00 p.m., Minneapolis time, on the date that is eight
(8) years after the Grant Date (the “Expiration Date”).
          2.2 Vesting of SARs. The SARs will vest and become exercisable as to
one-fourth of the Shares to which the SARs relate on each of the first four
anniversaries of the Grant Date, contingent upon the Participant having provided
continuous Service to the Company or an Affiliate from the Grant Date through
each such anniversary. Any SARs that are not vested upon the termination of the
Participant’s Service shall be forfeited.
          2.3 Method of Exercise and Distribution of SARs. The SARs may be
exercised by written notice to the Company indicating the number of Shares to
which the SARs relate being exercised. When a SAR is vested and exercisable, it
may be exercised in whole or in part at any time as to any or all full Shares
under the SAR. Any amount due to the Participant upon exercise of a SAR will be
paid in Shares with a Fair Market Value equal to the amount, if any, by which
the Fair Market Value of a Share on the date of exercise exceeds the Grant Price
of the SAR, rounded down to the nearest whole Share. The Participant will not
receive a distribution if the Fair Market Value on the date of exercise does not
exceed the Grant Price.

 



--------------------------------------------------------------------------------



 



          2.4 Termination of SAR. Each vested SAR shall terminate and shall
cease to be exercisable as follows:
          (a) In the event of the Participant’s death or Disability, SARs may be
exercised as provided in the Plan no later than 12 months from the date of such
death or, if earlier, the Expiration Date;
          (b) In the event the Participant’s Service terminates by reason of
Retirement, SARs may be exercised no later than 36 months from the date of such
termination of Service or, if earlier, the Expiration Date;
          (c) In the event the Participant terminates Service for any reason
other than death, Disability, or Retirement, SARs may be exercised no later than
90 days from the date of such termination of Service or, if earlier, the
Expiration Date.
          2.5 Withholding Taxes. The Company will have the right to deduct or
withhold, or require the Participant to remit to the Company, the minimum amount
necessary to satisfy federal, state and local taxes, domestic or foreign, as
required by law or regulation to be withheld with respect to any taxable event
arising under this Plan, including by withholding Shares otherwise distributable
to the Participant pursuant to this Agreement.
     3. Restrictive Covenants.
     If the Participant breaches any non-disclosure, non-compete,
non-solicitation provisions pursuant to Sections 3.1, 3.2 and 3.3 or other
provisions of this Agreement, whether during or after termination of Service, in
addition to any other penalties or restrictions that may apply under any
employment agreement, state law, or otherwise, the Participant will: (a) forfeit
any and all SARs granted to him or her under this Agreement, including SARs that
have become vested and exercisable; and (b) forfeit the profit the Participant
has realized on the exercise of any SAR pursuant to this Agreement that the
Participant exercised after terminating Service or within the six month period
immediately preceding the Participant’s termination of Service (the Participant
shall be required to repay such difference to the Company). In the event that
the Participant shall forfeit rights to any Shares to which the SARs relate, the
Participant shall, within 10 days of the date of the Company’s written request,
return this Agreement to the Company for cancellation.
          3.1 Non-Disclosure. Participant agrees not to directly or indirectly,
without the Company’s prior written consent: (i) use or disclose, for the
benefit of any person, firm or entity other than the Company and its
subsidiaries, the Confidential Business Information of the Company or any of its
subsidiaries; (ii) distribute or disseminate in any way to any person, firm or
entity anyone other than the Company and its subsidiaries, any Confidential
Business Information in any form whatsoever; (iii) copy any Confidential
Business Information other than for use by the Company or any of its
subsidiaries; (iv) remove any Confidential Business Information from the
premises of the Company; (v) fail to safeguard all confidential documents; and
(vi) copy any confidential documents belonging to any of the Company’s
customers. For purposes of this Agreement, “Confidential Business Information”
means information or material that is not generally available to or used by
others or the utility or value of which is not generally known or recognized as
a standard practice, whether or not the underlying details are in the

 



--------------------------------------------------------------------------------



 



public domain, including but not limited to its computerized and manual systems,
procedures, reports, client lists, review criteria and methods, financial
methods and practices, plans, pricing and marketing techniques, business methods
and procedures and other valuable and proprietary information relating to the
pricing, marketing, design, manufacture and formulation of educational software,
as well as information regarding the past, present and prospective clients of
the Company or any of its subsidiaries, and their particular needs and
requirements, and their own confidential information. Upon termination of
employment for any reason, Participant agrees to return to the Company all
policy and procedure manuals, records, notes, data, memoranda, and reports of
any nature (including computerized and electronically stored information) which
are in Participant’s possession and/or control which relate to (i) the
Confidential Business Information of the Company or any of its subsidiaries,
(ii) the business activities or facilities of the Company or its past, present,
or prospective clients.
          3.3 Non-Compete. During the period of Participant’s Service and for a
period of one (1) year following termination of this Agreement and Participant’s
employment for any reason (the “Restricted Period”), Participant will not
directly or indirectly, on his or her behalf, or as a partner, officer,
director, trustee, member, employee, or otherwise, within the United States or
in any foreign market in which Participant was engaged in activities on behalf
of the Company or any of its subsidiaries, own, engage in or participate in, in
any way, any business that is similar to or competitive with any actual or
planned business activity engaged in or planned by the Company or any of its
subsidiaries at the time the Participant was terminated. However, this Agreement
shall not prohibit ownership by Participant of up to 2% of the shares of stock
of any corporation the stock of which is listed on a national securities
exchange or is traded in the over-the-counter market.
          3.4 Non-Solicitation. During the Restricted Period, Participant will
not directly or indirectly, for the purpose of selling services and/or products
provided or planned by the Company or any of its subsidiaries at the time the
Participant’s employment was terminated, call upon, solicit or divert any actual
customer or prospective customer of the Company or any of its subsidiaries,
unless employed by the Company to do so. An actual customer, for purposes of
this Section, is any customer to whom the Company or any of its subsidiaries has
provided services and/or products within one year prior to Participant’s
termination of employment. A prospective customer, for purposes of this Section,
is any prospective customer to whom the Company or any of its subsidiaries
sought to provide services and/or products within one year prior to the date of
Participant’s termination of employment when Participant had knowledge of or was
involved in such solicitation. Participant further agrees that during the
Restricted Period Participant shall not directly or indirectly induce any person
to leave the employ of the Company or any of its subsidiaries, or solicit any
person who is currently or was an employee of the Company or any of its
subsidiaries at any time during the twelve months prior to Participant’s
termination of employment.
          3.5 Judicial Modification. If the final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 



--------------------------------------------------------------------------------



 



     4. Transferability of SARs. The SARs awarded under this Agreement are
transferable only by will or the laws of descent and distribution, or pursuant
to a domestic relations order (as defined in Code Section 414(p)). Each SAR will
be exercisable during the Participant’s lifetime only by the Participant or by
his or her guardian or legal representative. The Committee may, in its
discretion, require a guardian or legal representative to supply it with
evidence the Committee deems necessary to establish the authority of the
guardian or legal representative to exercise a SAR on behalf of the Participant.
     5. Securities Law Requirements.
          (a) The SARs awarded under this Agreement are not exercisable in whole
or in part, if exercise may, in the opinion of counsel for the Company, violate
the 1933 Act (or other federal or state statutes having similar requirements),
as it may be in effect at that time, or cause the Company to violate the terms
of Section 4.1 of the Plan.
          (b) The SARs are subject to the further requirement that, if at any
time the Committee determines in its discretion that the registration, listing
or qualification of the Shares subject to the SARs under any federal securities
law, securities exchange requirements or under any other applicable law, or the
consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the granting of a SAR, the SAR may not be
exercised in whole or in part, unless the necessary registration, listing,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.
          (c) With respect to individuals subject to Section 16 of the Exchange
Act, transactions under this Agreement are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the Agreement or action by the Committee fails to
so comply, the Committee may determine, to the extent permitted by law, that the
provision or action will be null and void.
     6. No Obligation to Exercise SAR. The grant of a SAR imposes no obligation
upon the Participant (or upon a transferee of a Participant) to exercise the
SAR.
     7. No Limitation on Rights of the Company. The grant of a SAR will not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.
     8. Plan and SARs Not a Contract of Employment. Neither the Plan nor this
Agreement is a contract of employment, and no terms of employment of the
Participant will be affected in any way by the Plan, this Agreement or related
instruments except as specifically provided therein. Neither the establishment
of the Plan nor this Agreement will be construed as conferring any legal rights
upon the Participant for a continuation of employment, nor will it interfere
with the right of the Company or any Affiliate to discharge the Participant and
to treat him or her without regard to the effect that treatment might have upon
him or her as a Participant.

 



--------------------------------------------------------------------------------



 



     9. Participant to Have No Rights as a Stockholder. The Participant will
have no rights as a stockholder with respect to any Shares subject to the SAR.
     10. No Deferral Rights. Notwithstanding anything in Article 13 of the Plan
to the contrary, there shall be no deferral of payment, delivery or receipt of
any amounts hereunder.
     11. Notice. Any notice or other communication required or permitted
hereunder must be in writing and must be delivered personally, or sent by
certified, registered or express mail, postage prepaid. Any such notice will be
deemed given when so delivered personally or, if mailed, three days after the
date of deposit in the United States mail, in the case of the Company to 10801
Nesbitt Avenue South, Bloomington, Minnesota, 55437, Attention: Corporate
Secretary and, in the case of the Participant, to the last known address of the
Participant in the Company’s records.
     12. Governing Law. This Agreement and the SARs will be construed and
enforced in accordance with, and governed by, the laws of the State of Delaware,
determined without regard to its conflict of law rules.
     13. Plan Document Controls. The rights granted under this Agreement are in
all respects subject to the provisions of the Plan to the same extent and with
the same effect as if they were set forth fully herein. If the terms of this
Agreement conflict with the terms of the Plan document, the Plan document will
control.

            PLATO LEARNING, INC.
      By:           Michael A. Morache        President and Chief Executive
Officer     

Accepted this                      day of
                                        , 200                    

         
 
       
 
[(Name)]
       

 